Judgment, Supreme Court, New York County (Daniel E FitzGerald, J.), rendered March 22, 2007, convicting defendant, after a nonjury trial, of sexual abuse in the first degree, and sentencing him to a term of one year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its evaluation of the different versions of the incident presented by the prosecution and defense witnesses. Concur — Mazzarelli, J.E, Friedman, Catterson, DeGrasse and Manzanet-Daniels, JJ.